Claims 1 to 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the type of % in the limitation “22-30%” is unclear, rendering this breadth of this limitation indefinite.
	In claim 2, the language “one or more of… and…” is confusing since “one or more” indicates a selection while the “and” indicates the cumulative.  See M.P.E.P 2173.05(h), drawn to alternative limitations, specifically Markush groups.
	In claim 2 it is unclear if “surface-pretreated” applies to only the graphene or all of the members in the group.
	In claim 3 reference to “the surface pretreatment” lacks antecedent basis.
	In claim 3 the term “preferably” renders the claim indefinite as it is unclear what weight to give the limitations that follow.
	In claim 6, reference to 0-modified elastomer is confusing.
	In claim 6 the term “preferably” renders the claim indefinite as it is unclear what weight to give the limitations that follow.
	In claim 7, the language “one or more of… and…” is confusing since “one or more” indicates a selection while the “and” indicates the cumulative.  See M.P.E.P 2173.05(h), drawn to alternative limitations, specifically Markush groups.
	In claim 9 the term “preferably” renders the claim indefinite as it is unclear what weight to give the limitations that follow.
	In claim 10 the term “preferably” renders the claim indefinite as it is unclear what weight to give the limitations that follow.
	In claim 11 it is unclear if “surface-pretreated” applies to only the graphene or all of the members in the group.
	In claim 11, the language “one or more of… and…” is confusing since “one or more” indicates a selection while the “and” indicates the cumulative.  See M.P.E.P 2173.05(h), drawn to alternative limitations, specifically Markush groups.
	In claim 12 the term “preferably” renders the claim indefinite as it is unclear what weight to give the limitations that follow.
	In claim 13, note that the claim should end in a period rather than a comma.  
	In claim 15 the term “preferably” renders the claim indefinite as it is unclear what weight to give the limitations that follow.
	In claim 16, the language “one or more of… and…” is confusing since “one or more” indicates a selection while the “and” indicates the cumulative.  See M.P.E.P 2173.05(h), drawn to alternative limitations, specifically Markush groups

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This does not appear to contain any further limitations over the method in claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The instant claims are neither taught nor suggested by the prior art.  The closest prior art appears to be the CN documents 108102059 and 106753151 (English abstracts provided).  Both of these abstracts teach a polyurea composition containing each of the necessary components but in amounts that do not teach or suggest the required amounts of each component as claimed.  The remaining references are cited as being of general interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
5/5/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765